Citation Nr: 1601456	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1989 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in September 2009 and March 2012 when it was remanded for additional development.

In a June 2014 decision, the Board denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a December 2014 Order, the Court granted a Joint Motion for Remand vacating the June 2014 decision and remanding the matter for readjudication.  

In an April 2015 decision, the Board again denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a September 2015 Order, the Court granted a Joint Motion for Remand vacating the April 2015 decision and remanding the matter for readjudication.  The case has now returned to the Board for further appellate action.

Of note, the Veteran is currently in receipt of a 100 percent schedular rating for posttraumatic stress disorder (PTSD) for the period beginning July 11, 2012.  The assignment of a total schedular rating does not always render a claim for individual unemployability benefits moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a total disability rating based on individual unemployability due to service connected disabilities could be warranted in addition to a schedular 100 percent evaluation if individual unemployability benefits could be granted for a disability other than the disability for which a 100 percent rating was in effect.  Id.  The Court explained that under such circumstances, there was no "duplicate counting of disabilities."  Id. at 293. 

The Court also observed that if the Veteran were granted a total disability rating based on individual unemployability due to service-connected disability based on other disabilities in addition to the total schedular rating, the Veteran would be entitled to a category of special monthly compensation which would result in a rate of compensation above the rate provided for 100 percent disability. 

The Veteran in this case is service-connected for PTSD and irritable bowel syndrome, and the award of a total schedular rating is limited to PTSD for the period beginning July 11, 2012.  Thus, the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not moot after this date as an award is still possible based on irritable bowel syndrome alone.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand determined that the Board erred in relying upon two inadequate medical opinions.  The Board was ordered to obtain two new medical opinions.  Specifically, the opinions should examine the Veteran's occupational limits prior to July 2012 relating specifically to PTSD and the Veteran's limits both prior to and since July 2012 relating specifically to the Veteran's irritable bowel syndrome.  

The Board notes that in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2."). 

It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

In light of the foregoing, the Board finds that it is appropriate to remand this case for two VA medical opinions to clarify the extent of functional impairment, but it would not be appropriate to specifically request a direct opinion on the matter of employability by a VA examiner(s).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA  examination(s) to determine the impact the Veteran's service-connected PTSD had on his employability prior to July 2012 and the impact the Veteran's service-connected irritable bowel syndrome had on his employability both prior to and since July 2012.  The claims folder should be made available to and reviewed by the examiner(s).  The examiner(s) should be requested to remark on the following:

a)  The examiner should specifically explain, without taking the Veteran's age into account and consistent with his education and occupational experience, the functional impairment, to include vocational impairment, caused by the Veteran's service-connected PTSD and irritable bowel syndrome prior to July 2012.  

b)  The examiner should specifically explain, without taking the Veteran's age into account and consistent with his education and occupational experience, the functional impairment, to include vocational impairment, caused by the Veteran's service-connected irritable bowel syndrome only since July 2012.
 
A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




